The plaintiff, Alice Anderson, in her second amended petition, avers in substance that in November, 1896, she was a passenger on a passenger train of the defendant, the Cleveland, Akron and Columbus Railway Company; that it was dark when the train reached her destination; that the station platform was distant about eight or ten inches from the steps of her car, and that in attempting to step from the steps of *229submit. There was no error in refusing to submit the second, and we find it so under the case of Schweinfurth, Administrator, v. Railway Company, supra.
Preusser & Wenneman, for Plaintiff in Error,
Wilcox, Collister, Hogan & Parmely, for Defendant in Error.
As to the third, it might as well have been asked if this accident could have occurred if the laws of gravitation had been suspended. The question was: “If the elevator had been left at rest, could the accident have happened?” That is to say, if something had been there so strong as to stop him from falling, could he have gone down?
The case is reversed and remanded to the court of common pleas for the errors pointed out, and for no other.